In an action for a divorce and ancillary relief, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Austin, J.), entered January 14, 2002, which, inter alia, awarded custody of the parties’ child to the plaintiff.
Ordered that the judgment is affirmed, without costs or disbursements.
The defendant contends that the judgment should be vacated because the plaintiff failed to timely submit the judgment for settlement on notice, in accordance with the requirements of 22 NYCRR 202.48 (a). However, the defendant’s procedural objections to the judgment are raised for the first time on appeal, and the failure to raise them before the Supreme Court in a motion to vacate or resettle prevented proper development of the record. Accordingly, we decline to review the defendant’s claim (see West Val. Fire Dist. No. 1 v Village of Springville, 294 AD2d 949 [2002]; Meldrim v Hill, 260 AD2d 836, 839 [1999]). Santucci, J.P., Krausman, Crane and Mastro, JJ., concur.